Name: Commission Regulation (EEC) No 2604/83 of 16 September 1983 on arrangements for imports into France, Italy and the United Kingdom of woven fabrics of synthetic fibre (category 3) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/ 18 Official Journal of the European Communities 17. 9 . 83 COMMISSION REGULATION (EEC) No 2604/83 of 16 September 1983 / on arrangements for imports into France, Italy and the United Kingdom of woven fabrics of synthetic fibre (category 3) originating in Indonesia between 20 June and the date of entry into force of this Regulation must be set off against the quantitative limits for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 theroef, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of woven fabrics of synthetic fibre (cate ­ gory 3) originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Indonesia was notified on 20 June 1983 of a request for consul ­ tations ; Whereas, pending a mutually satisfactory solution, imports of products of category 3 from Indonesia into France, Italy and the United Kingdom were submitted to a provisional quantitative restriction for the period 20 June to 19 September 1983 by Commission Regu ­ lation (EEC) No 2042/83 (2) ; Whereas the consultations opened with Indonesia did not lead to a definitive, conclusion in regard to the problems involved ; Whereas, in these circumstances, it is appropriate to make imports of products of category 3 from Indo ­ nesia into France, Italy and the United Kingdom subject to quantitative limits for the period 20 June to 31 December 1983 ; whereas limits for the years 1984 to 1986 will be fixed later having regard to the final outcome of the consultations ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products, in question exported from Indo ­ nesia into France, Italy and the United Kingdom HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisons of Article 2, imports into France, Italy and the United Kingdom of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to France, Italy and the United Kingdom before the date of entry into force of Regulation (EEC) No 2042/83 and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Indonesia to France, Italy and the United Kingdom from the date of entry into force of Regulation (EEC) No 2042/83 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Indonesia to France, Italy and the United Kingdom from 20 June 1983 and released for free circulation shall be deducted from the . quantitative limits for 1983 . These quantitative limits shall not, however, prevent the importation of products covered by it, but shipped from Indonesia before the entry into force of Regula ­ tion (EEC) No 2042/83 . Article 3 Regulation (EEC) No 2042/83 is hereby repealed . Article 4 This Regulation shall enter1 into force on the day following its publication in the Official Journal of the European Comitiunities. (') OJ No L 374, 31 . 12 . 1982, p. 106 . 0 OJ No L 200 , 23 . 7 . 1983 , p. 26 . 17. 9 . 83 Official Journal of the . European Communities No L 258/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member States Units Quantitative limits from 20 June to 31 December 1983 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15 , 19 , 20 , 22, 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Indonesia F I UK Tonnes 270 135 325